

EXHIBIT 10.2
 
 

RESTRICTED STOCK AWARD AGREEMENT
CITIZENS FINANCIAL SERVICES, INC.
2006 RESTRICTED STOCK PLAN


Citizen Financial Services, Inc. (the “Corporation”) provides this Award
Agreement (the “Agreement”) to                (the “Participant”), effective as
of             (the “Grant Date”), the date the Compensation/Human Resources
Committee of the Board of Directors (the “Committee”) awarded the Participant a
Restricted Stock Award pursuant to the Citizens Financial Services, Inc. 2006
Restricted Stock Plan (the “Plan”), subject to the terms and conditions of the
Plan and this Agreement: 
 


 
1.
Number of Shares Subject

 
to Your Restricted Stock Award:
     shares of the Corporation’s Common Stock (the “Shares”), subject to
adjustment as may be necessary pursuant to the terms of the Plan.



2.           Vesting. The restrictions imposed under Section 2 of the attached
Terms and Conditions will expire in the following percentages and on the
following dates, unless sooner vested according to Section 3 of the attached
Terms and Conditions or otherwise in the discretion of the Committee, provided
the Participant is then still employed by or in service with the Corporation or
any of its affiliates:


Portion of
Shares Vested
Number of Shares Vesting
 
Vesting Date
 
 
         
 
 



IN WITNESS WHEREOF, Citizens Financial Services, Inc., acting by and through the
Committee, has executed this Agreement.


CITIZENS FINANCIAL SERVICES, INC.






By:                                                                           
       On behalf of the Committee
Accepted by Participant:


                  
(signature)


___________________________
Date

 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1.
Grant of Shares.  The Grant Date and number of Shares underlying your Restricted
Stock Award are stated on page 1 of this Agreement.  Capitalized terms used in
this Agreement and not otherwise defined shall have the meanings assigned to
such terms by the Plan.



2.
Restrictions. The unvested shares of Common Stock underlying your Restricted
Stock Award (“Restricted Shares”) are subject to the following restrictions
until they expire or terminate.



(a)  
Restricted Shares are subject to the vesting schedule set forth on page 1 of the
Award Agreement.



(b)  
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered.



(c)  
If your employment or service with the Corporation or any affiliate terminates
for any reason other than as set forth in Section 3 below, you will forfeit all
rights, title and interest in and to the unvested Restricted Shares as of your
termination date.



3.
Expiration and Termination of Restrictions.  Unless the Committee determines
otherwise pursuant to Article 6 of the Plan, the restrictions imposed under
Section 2 above will expire on the earliest to occur of the following (the
period prior to such expiration is referred to below as the “Restricted
Period”):

 
 
(a)  
As to the portion(s) of the Restricted Shares specified on page 1 of this Award
Agreement, on the respective date(s) specified on page 1; provided you remain
employed by or in service to the Corporation or an affiliate; or



(b)  
Termination of your employment or service by reason of death or disability (as
defined under the Corporation’s group long-term disability policy, pursuant to
Section 6.2 of the Plan);



(c)  
Upon a Change in Control; or



(d)  
Upon your Retirement.

 
 
4.
Delivery of Shares. Once the Restricted Shares vest, the Corporation will
distribute the Shares (and accumulated dividends and earnings, if any) in
accordance with your instructions.



5.
Voting and Dividend Rights. As beneficial owner of the Restricted Shares, you
have full voting and dividend rights with respect to the Restricted Shares
during and after the Restricted Period.  If you forfeit your rights under this
Agreement in accordance with Section 2, you will no longer have any rights as a
shareholder with respect to the Restricted Shares or be entitled to receive
dividends on the Restricted Shares.

 
 
2

--------------------------------------------------------------------------------

 
 
 
6.
Changes in Capital Structure. In the event of a corporate event or transaction
involving the Corporation (including any stock dividend, stock split, or reverse
stock split, your Restricted Stock Awards will automatically be adjusted
accordingly.  If there is another type of change in the number or kind of
outstanding shares of the Corporation’s common stock, the Board shall have
discretion to adjust outstanding Restricted Stock Awards accordingly.    Upon
liquidation or dissolution of the Corporation, a merger or consolidation in
which the Corporation is not the surviving entity, or a sale or all or
substantially all of the Corporation’s assets, each outstanding Restricted Stock
Award will terminate, unless the other entity assumes the Restricted Stock
Awards or substitutes its own awards in connection with the transaction.



7.
No Right of Continued Employment.  Nothing in this Award Agreement will
interfere with or limit in any way the Corporation’s or any affiliate’s right to
terminate your employment or service at any time.



8.
Payment of Taxes.  You may elect to be taxed upon your Restricted Stock Award at
the time of grant under Section 83(b) of the Internal Revenue Code of 1986, as
amended, within 30 days of the Grant Date.  If you do not make this election,
you will be taxed upon vesting of your Restricted Stock Award.  At that time,
the Corporation may require you to remit an amount sufficient to satisfy any and
all federal, state and local (if any) tax withholding requirements and
employment taxes (i.e., FICA and FUTA).  The Committee may also permit you to
satisfy your tax withholding obligations by having the Corporation withhold
Shares due to you under the Plan with a fair market value sufficient to satisfy
the withholding taxes.  Note:  Outside Directors of the Corporation are
self-employed and not subject to tax withholding.



9.
Plan Controls. The terms of the Plan are incorporated into and made a part of
this Agreement.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall control.



10.
Severability. If any provision of this Agreement is deemed to be invalid,
illegal or unenforceable, the other provisions of the Agreement will be
construed and enforced as if the invalid, illegal or unenforceable provision was
never included in the Agreement.



11.
Notice. Notices and communications under this Agreement must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Corporation
must be addressed to:



Citizens Financial Services, Inc.
15 South Main Street
Mansfield, PA  16933
Attn:       Compensation/Human Resource Committee
of the Board of Directors
c/o Human Resources Department


 
3

--------------------------------------------------------------------------------

 
 
or any other address that the Corporation designates in a written notice to
you.  The Corporation will direct notices to you at your address as then
currently on file with the Corporation, or at any other address that you provide
in a written notice to the Corporation.


12.
Successors.  This Award Certificate will be binding upon any successor to the
Corporation, in accordance with the terms of this Award Certificate and the Plan




 
4

--------------------------------------------------------------------------------

 
